     Case: 1:17-cv-00114-DMB-DAS Doc #: 99 Filed: 09/10/21 1 of 1 PageID #: 1230




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

NINGBO BONNY DECORATIVE
MATERIAL CO., LTD                                                                                       PLAINTIFF

V.                                                                                NO. 1:17-CV-114-DMB-DAS

EAST SYSTEMS, INC., and
GEORGE K. EAST, individually                                                                       DEFENDANTS

                                                      ORDER

         On September 10, 2021, the parties filed a notice advising the Court that a settlement of all

claims in this case had been reached. Doc. #98. Accordingly, this case is administratively

CLOSED.1

         SO ORDERED, this 10th day of September, 2021.

                                                                 /s/Debra M. Brown
                                                                 UNITED STATES DISTRICT JUDGE




1
 To have this case dismissed with prejudice, the parties should either file a stipulation of dismissal in accordance with
Rule 41 or a joint motion for dismissal.
